19-01029-mew          Doc 12       Filed 06/27/19 Entered 06/27/19 20:04:33 Main Document
                                                 Pg 1 of 21
                                            Hearing Date and Time: July 30, 2019 at 10:00 a.m. ET
                                                                Objection Deadline: July 11, 2019


 MORRISON & FOERSTER LLP
 250 West 55th Street
 New York, New York 10019
 Telephone: (212) 468-8000
 Facsimile: (212) 468-7900
 James M. Peck
 Grant J. Esposito
 Erica J. Richards

 Counsel to the Defendants

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

 ------------------------------------------------------------------ x
                                                                    :
 In re:                                                             :
                                                                    :   Chapter 11
 BLUE DOG AT 399 INC.,                                              :
                                                                    :   Case No. 15-10694 (MEW)
                                   Debtor.                          :
                                                                    :
 ------------------------------------------------------------------ x
                                                                    :
 BLUE DOG AT 399 INC.,                                              :
                                                                    :
                                   Plaintiff,                       :
               -against-                                            :
                                                                    :   Adv. Proc. No. 19-01029
 SEYFARTH SHAW, LLP and                                             :
 RALPH BERMAN                                                       :
                                                                    :
                                   Defendants.                      :
 ------------------------------------------------------------------ x


                      DEFENDANTS’ MOTION FOR DISMISSAL OF
                    AMENDED ADVERSARY COMPLANT PURSUANT TO
                  BANKRUPTCY RULE 7012(b) AND FEDERAL RULE 12(b)(6)




 ny-1681616
19-01029-mew          Doc 12         Filed 06/27/19 Entered 06/27/19 20:04:33                                Main Document
                                                   Pg 2 of 21

                                               TABLE OF CONTENTS

                                                                                                                              Page


 I.     PRELIMINARY STATEMENT ........................................................................................1
 II.    BACKGROUND ................................................................................................................5
        A.        The Debtor’s Main Bankruptcy Case .....................................................................5
        B.        The Landlord Action ..............................................................................................5
        C.        The Adversary Proceedings Against Seyfarth........................................................8
 III.   ARGUMENT ...................................................................................................................10
        A.        Legal Standard and Judicial Notice ......................................................................10
        B.        The Debtor Fails to State a Claim for Legal Malpractice.....................................12
 IV.    CONCLUSION ................................................................................................................17

 Exhibits

 Exhibit A – Order Dismissing Adversary Proceeding Pursuant to Bankruptcy Rule 7012(b) and
             Federal Rule of Civil Procedure 12(b) [2018 Action]

 Exhibit B – Transcript of Hearing Held on January 23, 2019

 Exhibit C – Order Dismissing Adversary Proceeding Pursuant to Bankruptcy Rule 7012(b) and
             Federal Rule of Civil Procedure 12(b) [Current Action]

 Exhibit D – Transcript of Hearing Held on May 21, 2019

 Exhibit E – Transcript of Hearing Held on November 20, 2018

 Exhibit F – Transcript of Hearing Held on July 19, 2016

 Exhibit G – Transcript of Hearing Held on December 15, 2016

 Exhibit H – Revised Joint Pretrial Order (Proposed)




                                                                -i-
 ny-1681616
19-01029-mew             Doc 12         Filed 06/27/19 Entered 06/27/19 20:04:33                               Main Document
                                                      Pg 3 of 21


                                               TABLE OF AUTHORITIES

                                                                                                                             Page(s)

 Cases

 Ashcroft v. Iqbal,
    556 U.S. 662 (2009) ..........................................................................................................10, 11

 Brass v. Am. Film Techs., Inc.,
    987 F.2d 142 (2d Cir. 1993) ....................................................................................................11

 Buckskin Realty Inc. v. Greenberg (In re Buckskin Realty Inc.),
    Adv. No. 15-01203-NHL, 2017 WL 1283458 (Bankr. E.D.N.Y. Apr. 5, 2017) ..............12, 16

 In re Campbell,
     500 B.R. 56 (Bankr. D.N.M. 2013) .........................................................................................11

 Encyclopaedia Britannica, Inc. v. Dickstein Shapiro, LLP,
    905 F. Supp. 2d 150 (D.D.C. 2012).........................................................................................13

 Flaxer v. Gifford (In re Lehr Constr. Corp.),
    528 B.R. 598 (Bankr. S.D.N.Y. 2015), aff’d, 551 B.R. 732 (S.D.N.Y. 2016),
    aff’d, 666 Fed. Appx. 66 (2d Cir. 2016) ..................................................................................11

 Flutie Bros. LLC v. Hayes,
    No. 04 CIV 4187, 2006 WL 1379594 (DAB), (S.D.N.Y. May 18, 2006) ..............................12

 Katzenstein v. VIII SV5556 Lender, LLC (In re Saint Vincent’s Catholic Med.
    Ctrs. of N.Y.),
    440 B.R. 587 (Bankr. S.D.N.Y. 2010) ....................................................................................11

 Levine v. Egidi,
    No. 93 C 188, 1993 WL 69146 (N.D. Ill. Mar. 8, 1993).........................................................11

 Maroulis v. Sari M. Friedman, P.C.,
   60 N.Y.S.3d 468 (App. Div. 2017)..........................................................................................17

 Peter F. Gaito Architecture, LLC v. Simone Dev. Corp.,
    602 F.3d 57 (2d Cir. 2010) ......................................................................................................11

 Power Control Devices, Inc. v. Lerner,
    437 P.3d 66 (Kan. Ct. App. 2019) ...........................................................................................13

 Schweizer v. Mulvehill,
    93 F. Supp. 2d 376 (S.D.N.Y. 2000) .......................................................................................16

 Weil, Gotshal & Manges, LLP v. Fashion Boutique of Short Hills, Inc.,
    780 N.Y.S.2d 593 (App. Div. 2004)........................................................................................12

                                                                  -ii-
 ny-1681616
19-01029-mew       Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33            Main Document
                                            Pg 4 of 21


 I.     PRELIMINARY STATEMENT

        1.      Defendants Seyfarth Shaw LLP (the “Firm”) and Ralph Berman (collectively,

 with the Firm, “Seyfarth”) formerly served as litigation counsel to Plaintiff Blue Dog at 399 Inc.

 (“Blue Dog” or the “Debtor”) in an adversary proceeding titled Blue Dog at 399 Inc. v. BP 399

 Park Avenue LLC (In re Blue Dog at 399 Inc.), Adv. No. 15-01097 (Bankr. S.D.N.Y.) (the

 “Landlord Action”), brought by the Debtor against BP 399 Park Avenue LLC (the “Landlord”).

 In an earlier adversary proceeding brought against Seyfarth last year, Blue Dog at 399 Inc. v.

 Seyfarth Shaw, LLP, Adv. No. 18-01571 (Bankr. S.D.N.Y.) (the “2018 Action”), the Debtor filed

 a complaint and then (in response to Seyfarth’s initial motion to dismiss) an amended complaint

 (the “2018 Amended Complaint”), which was dismissed by this Court on December 6, 2018 (the

 “First Dismissal Order”) [2018 Action Dkt. No. 24], attached as Exhibit A. Count One

 (Declaratory Judgment) and Count Three (Claim under New York Judiciary Law § 487) of the

 2018 Complaint were dismissed with prejudice and Count Two (Negligence/Legal Malpractice)

 was dismissed without prejudice.

        2.      In January 2019, this Court approved a settlement (the “Landlord Settlement”)

 between Blue Dog and the Landlord [Main Case Dkt. No. 184] that Blue Dog entered into with

 the aim of again pursuing meritless claims against Seyfarth. During the hearing to approve the

 Landlord Settlement, Debtor’s counsel acknowledged that the estate is presently administratively

 insolvent and is depending entirely on a recovery on its claims against Seyfarth to fund its

 chapter 11 case. See Transcript of Hearing at 9:1-16, In re Blue Dog at 399 Inc., No. 15-10694

 (Bankr. S.D.N.Y. Jan. 23, 2019), attached as Exhibit B. That representation is borne out by the

 Debtor’s most recent Corporate Monthly Operating Report [Main Case Dkt. No. 203].

        3.      On February 26, 2019, the Debtor filed a new complaint against Seyfarth

 commencing the instant action [Dkt. No. 1] (the “New Adversary Complaint”), which pleaded


 ny-1681616
19-01029-mew       Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33           Main Document
                                            Pg 5 of 21


 facts that were nearly identical to those contained in the 2018 Amended Complaint. The New

 Adversary Complaint reasserted Count Two of the 2018 Amended Complaint and again sought

 damages for negligence and legal malpractice allegedly committed by Seyfarth in connection

 with the Landlord Action. Although the factual allegations underlying the negligence claim were

 unchanged, the Debtor’s asserted damages ballooned from its prior groundless claim of

 $40.5 million to a preposterous $156,694,950.

        4.      At a hearing held on May 21, 2019, the Court granted Seyfarth’s motion to

 dismiss the New Adversary Complaint pursuant to Rule 12(b)(6) of the Federal Rules of Civil

 Procedure (the “Rules”) for failure to state any claims on which any relief may be granted, a

 ruling that was memorialized in a Dismissal Order entered on the following day. See Order

 Dismissing Adversary Complaint Pursuant to Bankruptcy Rule 7012(b) and Federal Rule of

 Civil Procedure 12(b) [Dkt. No. 9], attached as Exhibit C. At the hearing, the Court cautioned

 the Debtor that it “should explain what the causal connection is” between Seyfarth’s conduct and

 the alleged harm suffered by the Debtor. See Transcript of Hearing at 25:5-6, Blue Dog at 399

 Inc. v. Seyfarth Shaw, LLP, No. 19-01029 (Bankr. S.D.N.Y. May 21, 2019) (the “May 21

 Hearing Transcript”), attached as Exhibit D. The Court further warned the Debtor that “You

 only have one more chance at this. And I’m going to warn you that if I think that ultimately that

 what’s alleged here is straight beyond the bounds of Rule 11, I am going to hold your client and

 you responsible because there are at least hints that some of these accusations are more

 aggressive than I think can be justified.” Id. at 25:6-12.

        5.      On June 9, 2019, the Debtor filed an amended complaint [Dkt. No. 10] (the

 “Amended Complaint”). Although the Court provided the Debtor with a virtual roadmap of

 what additional allegations must be included (within the bounds of Rule 11) in the Amended




 ny-1681616                                        2
19-01029-mew       Doc 12       Filed 06/27/19 Entered 06/27/19 20:04:33          Main Document
                                              Pg 6 of 21


 Complaint in order to survive a motion to dismiss, the Debtor has missed the mark yet again.

 This latest attempt to assign blame to Seyfarth suffers from the same fatal defect that plagued the

 Debtor’s previously (twice) dismissed claim for negligence and legal malpractice: Blue Dog did

 not and cannot show how any alleged malpractice caused cognizable harm—a dispositive issue

 that this Court took note of during both the May 21, 2019 hearing and the November 20, 2018

 hearing to dismiss the 2018 Amended Complaint. See Transcript of Hearing at 16:2-15, Blue

 Dog at 399 Inc. v. Seyfarth Shaw, LLP, No. 18-01571 (Bankr. S.D.N.Y. Nov. 20, 2018) (the

 “November 20 Hearing Transcript”), attached as Exhibit E. The Amended Complaint is just as

 flawed as the Debtor’s prior complaints and does nothing to remedy this critical deficiency.

        6.      Allegations that Blue Dog would have ultimately prevailed at trial if only it had

 been able to submit expert reports are impossible to prove without actually holding a trial. That

 trial was eliminated as an option and will never be held because of the Landlord Settlement.

 Thus, the Debtor’s allegation that, had the deadline to submit expert reports not been missed,

 “Blue Dog would have been fully able to prove the elements of its liability claims at trial and

 would have been fully able to prove damages thereon[]” (Amended Complaint at ¶ 45) is pure,

 unsubstantiated speculation.

        7.      The Amended Complaint also improperly relies on vague, conclusory allegations,

 making no attempt whatsoever to meet the “case within a case” pleading requirement. Among

 other things, the Amended Complaint fails to explain what specific points of evidence the

 excluded expert reports were intended to provide, or why expert witness testimony, rather than

 lay witness testimony, was required to establish those points. In fact, the record shows that

 Seyfarth, on behalf of Blue Dog, was ready, willing and potentially able to prove all the elements

 of its claims at trial even without the benefit of experts. Because both this case and the Landlord




 ny-1681616                                       3
19-01029-mew       Doc 12      Filed 06/27/19 Entered 06/27/19 20:04:33              Main Document
                                             Pg 7 of 21


 Action are assigned to the same Bankruptcy Judge on the same judicial docket, judicial notice of

 the circumstances of both cases enable this Court to judge the merits of the Debtor’s new

 Amended Complaint against Seyfarth on a motion to dismiss. Blue Dog cannot evade a motion

 to dismiss by simply failing to address facts about the conduct of the Landlord Action that are

 known to the Court and render certain of its key allegations implausible at best.

        8.      Blue Dog also fails to allege what its actual damages are, beyond making vague,

 speculative, and conclusory statements that render it impossible to determine what harm Blue

 Dog actually asserts it suffered. Blue Dog contends that, with the benefit of expert testimony, it

 would have obtained either a verdict (which it concludes without any support whatsoever would

 have been in its favor) or a “sufficient and satisfactory settlement offer[.]” Amended Complaint

 at ¶ 47. Blue Dog further contends that, in the absence of expert testimony, it was forced to

 accept “a substantially smaller settlement[.]” Amended Complaint at ¶ 61. Smaller than what,

 exactly? Blue Dog does not allege what it would have viewed as a “sufficient and satisfactory

 offer” in the first instance, despite explicit instructions from the Court that “[t]o the extent your

 allegation is that your mediation outcome was worse than it might otherwise have been, you

 should at least say in what way.” See May 21 Hearing Transcript at 24:25-25:3 (emphasis

 added). Blue Dog also fails to allege that “in mediation, [Blue Dog] would have accomplished

 the outcome that a successful trial would have accomplished,” an omission the Court explicitly

 highlighted as missing from the New Adversary Complaint. Id. at 24:21-22.

        9.      The Debtor’s omission of this information—regardless of whether the omission

 was due to inadvertence, because disclosure of that information is prevented by mediation

 privilege, or because a statement that sufficiently alleges actual damages would also subject the




 ny-1681616                                         4
19-01029-mew        Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33          Main Document
                                             Pg 8 of 21


 Debtor and its counsel to potential sanctions for Rule 11 violations—is fatal to Blue Dog’s claim

 in light of the Court’s clear prior instructions.

         10.     The Amended Complaint fails to state any actionable claims because the required

 elements of causation and damages have not been adequately pleaded. As a result, this action

 should be dismissed with prejudice.


 II.     BACKGROUND

         A.      The Debtor’s Main Bankruptcy Case

         11.     On March 24, 2015, the Debtor filed a voluntary petition for relief under

 chapter 11 of title 11 of the United States Code captioned In re Blue Dog at 399 Inc., Case

 No. 15-10694 (Bankr. S.D.N.Y.) (the “Main Case”) [Main Case Dkt. No. 1]. The Debtor’s

 bankruptcy case was commenced in an effort to remedy the consequences of state court eviction

 proceedings and restore the Debtor to possession of commercial premises located on the ground

 floor at 399 Park Avenue (the “Premises”) under terms of a lease between the Debtor and the

 Landlord dated January 1, 2012 (the “Lease”).

         B.      The Landlord Action

         12.     On April 17, 2015, the Debtor filed a complaint against the Landlord (the

 “Landlord Complaint”), commencing the Landlord Action [Landlord Action Dkt. No. 1], which

 sought, among other things, to restore the Debtor to possession of the Premises. The Landlord

 moved to dismiss the Landlord Complaint on June 19, 2015 [Landlord Action Dkt. No. 6].

 Court-ordered mediation before the Honorable James L. Garrity was unsuccessful, and, after a

 hearing [Landlord Action Dkt. No. 11], the Court issued an opinion and order denying the

 Landlord’s motion to dismiss [Landlord Action Dkt. Nos. 12, 16].




 ny-1681616                                          5
19-01029-mew      Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33            Main Document
                                           Pg 9 of 21


        13.     On January 11, 2016, the Landlord filed an answer to the Landlord Complaint

 [Landlord Action Dkt. No. 17] that largely denied the Debtor’s allegations and asserted various

 affirmative defenses.

        14.     On February 1, 2016, the Court entered a joint pretrial scheduling order setting

 May 26, 2016 as the deadline to complete discovery [Landlord Action Dkt. No. 19]. The order

 was subsequently amended multiple times to extend the close of all discovery to August 10,

 2016. See Transcript of Hearing at 8:13-14, 9:11-16, Blue Dog at 399, Inc. v. BP 399 Park

 Avenue LLC, No. 15-01097 (Bankr. S.D.N.Y. July 19, 2016) (the “July 19 Hearing Transcript”),

 attached as Exhibit F.

        15.     On May 18, 2016, the Debtor filed an application (the “Retention Application”) to

 retain the Firm as special litigation counsel to prosecute the Landlord Action [Main Case Dkt.

 No. 60], which was approved on June 13, 2016 [Main Case Dkt. No. 67].

        16.     On September 30, 2016, the Landlord filed a motion for summary judgment in the

 Landlord Action [Landlord Action Dkt. No. 35]. During a December 15, 2016 hearing on this

 motion, the Court excluded the Debtor’s proposed expert witnesses as untimely and denied the

 Landlord’s summary judgment motion. Transcript of Hearing, Blue Dog at 399, Inc. v. BP 399

 Park Avenue, LLC, No. 15-01097 (Bankr. S.D.N.Y. Dec. 15, 2016), attached as Exhibit G (the

 “December 15 Hearing Transcript”).

        17.     On January 25, 2017, two days before trial was to commence, counsel to the

 Landlord suggested that the Landlord Action be referred back for further mediation and that the

 trial be adjourned [Landlord Action Dkt. No. 57]. The mediation sessions were held, again

 before Judge Garrity, on February 8 and 10, 2017, and Seyfarth’s representatives were present at

 both sessions, as was Ms. Slavutsky on behalf of the Debtor. See Declaration of Adrian




 ny-1681616                                      6
19-01029-mew       Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33             Main Document
                                           Pg 10 of 21


 Zuckerman in Support of Motion for Leave to Withdraw as Counsel (the “Zuckerman

 Declaration”) [Landlord Action Dkt. No. 65-1]. During the mediation, Seyfarth obtained

 concessions from the Landlord that could not have been obtained through a trial, leading to what

 seemed to be an agreement by all parties to the terms of a new lease for the Premises (the “New

 Lease”). (Zuckerman Declaration ¶ 8). If consummated, this settlement would have allowed

 Blue Dog to operate what by its own account would have been a profitable business at the

 Premises, thereby avoiding years of protracted litigation/mediation with the Landlord and giving

 it the opportunity to earn the alleged lost profits it now seeks to recover from Seyfarth.

        18.     However, the settlement brokered by Judge Garrity, and to which Ms. Slavutsky

 expressly agreed by allocution, was never brought before the Court for approval. Following the

 February 2017 mediation, Ms. Slavutsky attempted to alter the terms of the settlement, contrary

 to Seyfarth’s advice. In addition, Ms. Slavutsky continued to accrue legal fees payable to

 Seyfarth. Due to these disputes, the relationship deteriorated between Seyfarth and its client, the

 Debtor. (Zuckerman Declaration ¶¶ 17-19). As a result, on April 14, 2017, Seyfarth filed a

 motion for leave to withdraw as counsel to the Debtor (the “Withdrawal Motion”) [Landlord

 Action Dkt. No. 62-1], which was granted on July 5, 2017 [Landlord Action Dkt. No. 76].

        19.     More than a year after Seyfarth’s withdrawal as counsel for Blue Dog in the

 Landlord Action, the Debtor filed a motion for entry of an order approving a settlement

 agreement reached between the Debtor and the Landlord (the “Settlement Agreement”) [Main

 Case Dkt. No. 169], which was vastly inferior to the settlement terms negotiated by Seyfarth.

 Under the terms of the Settlement Agreement, the Debtor assumed the Lease, which was then

 deemed to be immediately terminated and of no further force and effect, and the Premises were

 surrendered by the Debtor to the Landlord. [Main Case Dkt. No. 169-2, ¶ 2(a)]. The Settlement




 ny-1681616                                        7
19-01029-mew            Doc 12       Filed 06/27/19 Entered 06/27/19 20:04:33                 Main Document
                                                  Pg 11 of 21


 Agreement provided for a $300,000 payment to the Debtor, but the Landlord would be entitled to

 retain the approximately $160,000 in Blue Dog funds it held in escrow, resulting in a net cash

 benefit to the Debtor of only $140,000. Id. at ¶ 2(b). Additionally, Blue Dog surrendered all of

 its improvements to the demised Premises. Id. at ¶ 2(a). This Court issued an order approving

 the Settlement Agreement on January 24, 2019 [Main Case Dkt. No. 184].

            C.       The Adversary Proceedings Against Seyfarth

            20.      On June 19, 2018, the Debtor filed the original complaint in the 2018 Action.

 Pursuant to a briefing schedule agreed to among the parties, Seyfarth filed a motion to dismiss

 that complaint on August 8, 2018 [2018 Action Dkt. No. 7] (the “2018 Motion to Dismiss”).

            21.      After reviewing the 2018 Motion to Dismiss, Blue Dog filed the 2018 Amended

 Complaint on August 30, 2018. [2018 Action Dkt. No. 12]. The 2018 Amended Complaint

 included a claim for declaratory relief that Seyfarth acted negligently, a claim for

 negligence/legal malpractice, and a claim for statutory treble damages under Section 487 of the

 New York Judiciary law (“Section 487”).

            22.      On September 28, 2018, Seyfarth filed a motion to dismiss the 2018 Amended

 Complaint [2018 Action Dkt. No. 16] (the “Second Motion to Dismiss”), on the grounds that the

 Court lacked subject matter jurisdiction as there was no live case or controversy and the

 Amended Complaint failed to state any claims on which relief could be granted.

            23.      During the hearing held on November 20, 2018, this Court dismissed Blue Dog’s

 Section 487 claim with prejudice.1 See November 20 Hearing Transcript, attached as Exhibit E,




 1
     Blue Dog voluntarily withdrew its claim for declaratory judgment prior to the hearing.




 ny-1681616                                                  8
19-01029-mew        Doc 12      Filed 06/27/19 Entered 06/27/19 20:04:33             Main Document
                                             Pg 12 of 21


 at 33:17-23. This Court dismissed Blue Dog’s negligence/legal malpractice claim without

 prejudice but made clear that the claim suffered from a causation issue:

              There is no hint in your complaint that -- of any suggestion that you would
              have turned down that mediation or refused that mediation or insisted on
              going to trial, despite the landlord’s offer, if only Seyfarth hadn’t lost your
              expert witnesses. And in the absence of that there is zero causal
              connection that’s pleaded between the expert witness point and the delays
              that have resulted from the world’s longest mediation that seems to be
              going on now.

                                                  ***

              But you haven’t shown any delays that are attributable to what you’re
              really mainly complaining about, which is the failure to designate experts
              in a timely way. You have not shown that that caused delays, you have
              not shown that that had any connection to the long mediation that has
              happened, and as I said, that would require a connection that somehow
              would have suggested that either you would have gone straight to trial or
              that the mediation somehow would be easier and over with. There’s no
              such allegation.

 Id. at 16:8-15, 16:24-17:8, attached as Exhibit E. This Court’s rulings were memorialized in the

 First Dismissal Order dated December 6, 2018, attached as Exhibit A.

        24.      Blue Dog initiated this adversary proceeding by filing the New Adversary

 Complaint on February 26, 2019 [Dkt. No. 1]. Seyfarth moved to dismiss, which the Court

 granted, highlighting numerous pleading deficiencies on the issue of causation:

              I’m going to grant the motion to dismiss because, as pleaded, there is no
              causal connection between the conduct that is alleged and the damages
              that are sought. The damages that are sought are based on what allegedly
              would have been won if the case had gone to trial and had succeeded.
              Whereas, in fact, there is no allegation anywhere in the complaint that you
              would have gone to trial if this conduct hadn’t occurred and that this
              conduct was the reason why you didn’t go to trial. There’s no allegation
              that you would have turned down the mediation, no allegation that you
              would have wound up – there’s an allegation that you had a weaker hand,
              but no allegation that, in mediation, you would have accomplished the
              outcome that a successful trial would have accomplished. And so, there’s
              no connection between what you allege your harm was and what the
              conduct was.



 ny-1681616                                         9
19-01029-mew          Doc 12   Filed 06/27/19 Entered 06/27/19 20:04:33                Main Document
                                            Pg 13 of 21


 See May 21 Hearing Transcript attached as Exhibit D, at 24:9-24. The Court provided Blue Dog

 with leave to amend one final time, together with an outline of the kinds of specific additional

 allegations that would be required to survive a motion to dismiss:

               You can have leave to replead. To the extent your allegation is that your
               mediation outcome was worse than it might otherwise have been, you
               should at least say in what way. . . And you should explain what the
               causal connection is. You only have one more chance at this.


 Id. at 24:25-25:6.

         25.      Short of writing an amended complaint for the Debtor, the Court could not have

 been more explicit that the Debtor must plead specific facts establishing the scope of the harm it

 allegedly suffered and the causal connection between that harm and Seyfarth’s actions. Despite

 that clear direction, the Amended Complaint still identifies “zero causal connection” between

 Seyfarth’s conduct and any actionable harm to Blue Dog.


 III.    ARGUMENT

         A.       Legal Standard and Judicial Notice

         26.      To survive a motion to dismiss pursuant to Rule 12(b)(6), which is applicable to

 these proceedings under Bankruptcy Rule 7012, “a complaint must contain sufficient factual

 matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

 A claim is facially plausible “when the plaintiff pleads factual content that allows the Court to

 draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft,

 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The plaintiff must allege sufficient facts to

 show “more than a sheer possibility that a defendant has acted unlawfully.” Ashcroft, 556 U.S.

 at 678. While the court must accept all factual allegations in the complaint as true and draw all



 ny-1681616                                         10
19-01029-mew         Doc 12   Filed 06/27/19 Entered 06/27/19 20:04:33              Main Document
                                           Pg 14 of 21


 reasonable inferences in the plaintiff’s favor, it need not credit “mere conclusory statements” or

 “[t]hreadbare recitals of the elements of a cause of action . . . .” Id. at 678, 681 (citing Twombly,

 550 U.S. at 555).

        27.     To decide a motion to dismiss, the court “may consider the facts as asserted

 within the four corners of the complaint together with the documents attached to the complaint as

 exhibits, and any documents incorporated in the complaint by reference.” Peter F. Gaito

 Architecture, LLC v. Simone Dev. Corp., 602 F.3d 57, 64 (2d Cir. 2010) (citation and internal

 quotation marks omitted). The Court may also consider “matters of which judicial notice may be

 taken . . . .” Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir. 1993). Courts in the

 Second Circuit routinely take judicial notice of facts that are outside the complaint and not

 subject to reasonable dispute under both case law and Federal Rule of Evidence 201. See, e.g.,

 Flaxer v. Gifford (In re Lehr Constr. Corp.), 528 B.R. 598, 606 (Bankr. S.D.N.Y. 2015), aff’d,

 551 B.R. 732 (S.D.N.Y. 2016), aff’d, 666 Fed. Appx. 66 (2d Cir. 2016). Courts in the Second

 Circuit and elsewhere have also routinely taken notice in an adversary proceeding of a debtor’s

 main bankruptcy case and other related adversary proceedings. See, e.g., Levine v. Egidi, No. 93

 C 188, 1993 WL 69146, at *2 (N.D. Ill. Mar. 8, 1993) (“In effect, the bankruptcy judge took

 judicial notice of his own docket—a permissible undertaking.”); Katzenstein v. VIII SV5556

 Lender, LLC (In re Saint Vincent’s Catholic Med. Ctrs. of N.Y.), 440 B.R. 587, 599 (Bankr.

 S.D.N.Y. 2010) (taking judicial notice of the docket in the underlying bankruptcy case); In re

 Campbell, 500 B.R. 56, 59 n.7 (Bankr. D.N.M. 2013) (taking judicial notice of the entire file in

 the case for sake of completeness as a bankruptcy court has the inherent authority to take judicial

 notice of entries on its own docket).




 ny-1681616                                       11
19-01029-mew       Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33             Main Document
                                           Pg 15 of 21


        28.     Here, the Court has presided over the Landlord Action in which the alleged

 malpractice occurred, as well as the underlying main bankruptcy case, and has first-hand

 knowledge regarding the circumstances giving rise to the Settlement Agreement and many of the

 Debtor’s allegations. The Court is thus well-positioned to evaluate both the plausibility and

 sufficiency of the Debtor’s claims against Seyfarth in this adversary proceeding and to find that

 Blue Dog has failed to state a claim for legal malpractice.

        B.      The Debtor Fails to State a Claim for Legal Malpractice

        29.     In order to state a claim for legal malpractice under New York law, a plaintiff

 must allege that “the attorney failed to exercise the ordinary reasonable skill and knowledge

 commonly possessed by a member of the legal profession, and that the attorney’s breach of this

 duty proximately caused the plaintiff to sustain actual and ascertainable damages.” See Buckskin

 Realty Inc. v. Greenberg (In re Buckskin Realty Inc.), Adv. No. 15-01203-NHL, 2017 WL

 1283458, at *3 (Bankr. E.D.N.Y. Apr. 5, 2017) (citing Rudolf v. Shayne, Dachs, Stanisci, Corker

 & Sauer, 867 N.E.2d 385, 387 (N.Y. 2007)). The causation requirement, “a high bar to attorney

 malpractice liability, seeks to insure a tight causal relationship exists between the claimed

 injuries and the alleged malpractice, and demands a nexus between loss and injury.” Flutie Bros.

 LLC v. Hayes, No. 04 CIV 4187, 2006 WL 1379594 (DAB), at *5 (S.D.N.Y. May 18, 2006)

 (citation and internal quotation marks omitted). The “but for” prong requires that the trier of fact

 in effect “decide a lawsuit within a lawsuit, because it demands a hypothetical re-examination of

 the events at issue absent the alleged malpractice.” Id. (citation omitted). See also Weil, Gotshal

 & Manges, LLP v. Fashion Boutique of Short Hills, Inc., 780 N.Y.S.2d 593, 596 (App. Div.

 2004) (“[T]o establish the elements of proximate cause and actual damages, where the injury is

 the value of the claim lost, the client must meet a ‘case within the case’ requirement,

 demonstrating that ‘but for’ the attorney’s conduct the client would have prevailed in the


 ny-1681616                                       12
19-01029-mew        Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33              Main Document
                                            Pg 16 of 21


 underlying matter or would not have sustained any ascertainable damages . . . .”) (citations

 omitted).

           30.   Blue Dog asserts that Seyfarth failed to disclose its experts in a timely manner,

 resulting in the exclusion of expert testimony. (Amended Complaint ¶ 41.) The Debtor claims

 that it needed the excluded experts to “prove elements of [its] claims at trial . . . and to prove its

 damages thereon. (Amended Complaint ¶ 42). The Debtor’s allegations about the need for

 expert testimony are deficient on their face and contradicted by the record in the Landlord

 Action.

           31.   The Debtors’ allegations are deficient on their face because the Debtor does not

 explain what evidence the excluded experts were to provide that could not have been established

 through other means. The Debtor’s citation to statements by Mr. Berman to the Court that expert

 testimony was “a fairly important part of our case” (Amended Complaint ¶ 29) do not cure this

 omission, because such statements constitute advocacy, not admission, and are therefore “not

 evidence of any of the claims made in the underlying lawsuit[].” Power Control Devices, Inc. v.

 Lerner, 437 P.3d 66, 73 (Kan. Ct. App. 2019). See also Encyclopaedia Britannica, Inc. v.

 Dickstein Shapiro, LLP, 905 F. Supp. 2d 150, 154-55 (D.D.C. 2012) (“An entity acting as a

 lawyer to a client is fundamentally differently situated than an entity acting in its own interest in

 subsequent malpractice litigation. . . . [A]s a lawyer representing a client, a firm defends the

 strengths of the client’s position while in malpractice litigation it seeks to demonstrate the

 opposite, i.e., that the client would have lost. A lawyer cannot be faulted for this inherent

 inconsistency, and where a party cannot be faulted, applying judicial estoppel is often

 inappropriate.”). The Amended Complaint also cites comments by Mr. Zuckerman in an email

 to a representative of Blue Dog that “[w]e are more likely than not going to need an affidavit




 ny-1681616                                        13
19-01029-mew        Doc 12    Filed 06/27/19 Entered 06/27/19 20:04:33            Main Document
                                           Pg 17 of 21


 from him [the expert witness] to oppose any [summary judgment] motion the landlord may make

 to pare down the claims and then need his testimony for the hearing….” (Amended Complaint

 ¶ 30). This citation is similarly inconclusive, as Mr. Zuckerman’s comments are, on their face,

 speculative and could plausibly reflect nothing more than a colloquial expression of the

 attorney’s belief that expert testimony might be preferable to other methods of proving the

 Debtor’s claims.

        32.     To understand the importance (or lack thereof) of the excluded expert testimony,

 one must first understand the claims and defenses being asserted by each party. The crux of the

 Debtor’s claims in the Landlord Action were as follows: Under the prevention doctrine the

 Debtor was entitled to specific performance by the Landlord (i.e., to reinstatement of the Lease),

 and to damages for wrongful eviction because (a) the Landlord frustrated the Debtor’s ability to

 open for business within the time required under the prior stipulation between the parties and,

 (b) the Debtor was otherwise ready, willing and able to open on time. See Revised Joint Pretrial

 Order (Proposed) [Landlord Action Dkt. No. 60], attached as Exhibit H, at 3, 6.

        33.     The Landlord disputed each of these points, arguing, among other things, that it

 did not improperly or unjustifiably frustrate Blue Dog’s effort to open by failing to attend an

 inspection after 6 p.m. on the night before the opening deadline and, even if it had, Blue Dog was

 not otherwise ready to open because it had not complied with certain New York Department of

 Health and Fire Department regulations. Id. at 8-10.

        34.     Seyfarth attempted to submit expert testimony in support of arguments that Blue

 Dog could have opened on time but for the Landlord’s actions because the New York

 Departments of Health and the Fire Department had a regular policy and practice of permitting

 businesses to open despite technical failures to comply or complete certain regulatory




 ny-1681616                                      14
19-01029-mew       Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33              Main Document
                                           Pg 18 of 21


 requirements. See December 15 Hearing Transcript at 6:2-7, attached as Exhibit G (“Your two

 experts have proposed to testify generally about the requirements in New York regarding

 whether you can open without a health department permit and whether you can open without

 having already filed your certifications with the fire department as to the fire alarm system.”).

        35.     The Court struck these reports as untimely, but noted that, even in the absence of

 such expert testimony, Blue Dog could potentially still satisfy the prevention doctrine by

 showing that it relied on statements by the Landlord that technical compliance with those

 regulations would not be required. Id. at 16:18-22 (“part of their argument as to why your failure

 to show up was the cause of their failure is their contention that you had previously agreed that

 that was the only thing left to be done.”); id. at 21:18-23; 22:8-10 (“what they have said is that

 you agreed that it didn’t have to be done by the 28th. And that is sufficient, if they can prove it,

 and if they can prove that’s why they were unable to satisfy that condition, that’s sufficient to

 raise a factual issue for me to resolve on the prevention doctrine…If you tell somebody they

 don’t have to do something, you can’t terminate their contract when they fail to do it.”). As a

 result, the question of whether Blue Dog was otherwise ready, willing and able to open was a

 factual one based on the communications between the parties in the weeks leading up to the

 opening deadline, and Blue Dog did not need expert testimony to establish that the Landlord was

 liable under the prevention doctrine.

        36.     In addition, Seyfarth had prepared an expert report calculating Blue Dog’s lost

 profits during the period following its eviction through the trial. In the absence of that report,

 however, there was no reason Blue Dog could not instead submit the fact testimony of its

 principal, Elizabeth Slavutsky to testify about what profits her other three café locations

 generated historically, which could provide a logical point of comparison. And, in fact, the list




 ny-1681616                                       15
19-01029-mew       Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33              Main Document
                                           Pg 19 of 21


 of trial exhibits Seyfarth intended to submit at trial, which included menus, tax returns, and

 profit-and-loss statements for those businesses, shows she was prepared to do just that. See

 Revised Joint Pretrial Order (Proposed), attached as Exhibit H, at 22-24.

        37.     The exclusion of the Debtor’s expert testimony had no effect on the Landlord’s

 summary judgment motion, which the Landlord lost, and it cannot be shown what, if any, effect

 the exclusion of certain expert testimony would have had if the matter had gone to trial, or on the

 Debtor’s final resolution of the Landlord Action. In short, the Debtor’s allegations regarding

 causation are conclusory, implausible and speculative. “Mere speculation of a loss resulting

 from an attorney’s alleged omissions is insufficient to sustain a prima facie case in malpractice.”

 Schweizer v. Mulvehill, 93 F. Supp. 2d 376, 395 (S.D.N.Y. 2000) (citation omitted). See also

 Buckskin Realty, 2017 WL 1283458, at *6 (holding that plaintiff did not adequately plead

 proximate cause, because plaintiff “has not shown that the proffered argument would have

 changed the outcome of the [underlying action].”).

        38.     The Amended Complaint also ignores the Court’s instruction that, “[t]o the extent

 your allegation is that your mediation outcome was worse than it might otherwise have been, you

 should at least say in what way.” See May 21 Hearing Transcript, attached as Exhibit D, at

 24:25-25:3 (emphasis added). The Amended Complaint states only that, “Blue Dog was

 rendered unable to negotiate a settlement consistent with the strength of its liability and damages

 claims, and was forced to accept a substantially smaller settlement.” (Amended Complaint ¶ 61.)

 This bare bones allegation that Blue Dog would have done better at mediation if its experts had

 not been excluded is insufficient to establish harm in the context of a legal malpractice case. “[A]

 plaintiff's conclusory allegations that merely reflect a subsequent dissatisfaction with the

 settlement, or that the plaintiff would be in a better position but for the settlement, without more,




 ny-1681616                                       16
19-01029-mew       Doc 12     Filed 06/27/19 Entered 06/27/19 20:04:33              Main Document
                                           Pg 20 of 21


 do not make out a legal malpractice cause of action.” Maroulis v. Sari M. Friedman, P.C., 60

 N.Y.S.3d 468, 470 (App. Div. 2017) (dismissing claim for legal malpractice because “the

 complaint failed to plead specific factual allegations demonstrating that, but for [counsel’s]

 alleged negligence, there would have been a more favorable outcome in the underlying

 matrimonial action.”). Indeed, the Court already warned Blue Dog that its pleadings were

 deficient in this respect because “there’s an allegation that you had a weaker hand, but no

 allegation that, in mediation, you would have accomplished the outcome that a successful trial

 would have accomplished.” May 21 Hearing Transcript, attached as Exhibit D, at 24:22-24.

 The Amended Complaint fails to remedy this shortcoming, requiring dismissal.

 IV.    CONCLUSION

        Plaintiff’s fourth attempt to plead a negligence claim that will survive a motion to dismiss

 and enable it to extract a windfall from its former counsel still lacks the essential linkage

 between the alleged cause and any claimed damages. For the reasons stated in this motion, the

 Defendants respectfully request that the Court dismiss the Amended Complaint in its entirety

 with prejudice.




                                      [Signature Page Follows]




 ny-1681616                                       17
19-01029-mew    Doc 12   Filed 06/27/19 Entered 06/27/19 20:04:33     Main Document
                                      Pg 21 of 21


 Dated: June 27, 2019                     Respectfully submitted,
        New York, New York
                                          MORRISON & FOERSTER LLP

                                          /s/ James M. Peck

                                          James M. Peck
                                          Grant J. Esposito
                                          Erica J. Richards
                                          250 West 55th Street
                                          New York, New York 10019-9601
                                          Telephone: (212) 468-8000
                                          Facsimile: (212) 468-7900
                                          Email: JPeck@mofo.com
                                                  GEsposito@mofo.com
                                                  ERichards@mofo.com

                                          Counsel to the Defendants




 ny-1681616                             18
